Exhibit CHAMPION ANNOUNCES FIRST QUARTER RESULTS FOR 2009 Huntington, WV- - Champion Industries, Inc. (NASDAQ/CHMP) today announced a first quater net loss of $(293,000) or $(0.03) per share on a basic and diluted basis. This compares to net income of $1,278,000 or $0.13 per share for the three months ended January 31, 2008. Marshall T. Reynolds, Chairman of the Board and Chief Executive Officer of Champion, said, “Our first quarter was negatively impacted by both the economic headwinds and a devastating ice and snow storm which effectively shut down many of our core markets for the last week of our quarter. We had begun to take selective actions over the previous several quarters in an effort to address the economic climate but clearly we will need to accelerate our operational realignment. We understand the challenges of 2009 and will continue to focus our efforts on the positive long-term objectives of our Company. Although we are focused on the long-term we realize that we must also address current responsibilities and operating needs. ” Revenues for the three months ended January 31, 2009 were $36.3 million compared to $40.3 million in the same period in 2008. This change represented a decrease in revenues of $4.0 million or 10.0%. The printing segment experienced a sales decrease of $2.7 million or 10.6% while the office products and office furniture segment experienced a decrease of $0.8 million or 8.3%. The newspaper revenues for the quarter were approximately $4.5 million compared to $5.0 million in the first quarter of 2008. Toney K. Adkins, President and Chief Operating Officer, noted, “It was a tough quarter. We saw sales decreases in each of our business segments and margin compression in our printing and newspaper segments with flat gross margins in our office products and office furniture segment. We were unable to reduce our SG&A as quickly as hoped due in part to bad debt expense charges. We also charged off a relatively large receivable for a customer in the real estate business during the quarter.” Mr.
